EXHIBIT 10.3
 
LIFEAPPS DIGITAL MEDIA INC.
c/o Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY 10022
 
SUBSCRIPTION AGREEMENT
 
Ladies and Gentlemen:
 
1.   Subscription.  The undersigned (the “Purchaser”), intending to be legally
bound, hereby irrevocably agrees to purchase the number of units of securities
(the “Units”) of LifeApps Digital Media Inc., formerly known as Prime Time
Travel, Inc., a Delaware corporation (the “Company”), set forth on the signature
page hereof at a purchase price of $0.20 per Unit (on a post 15:1 stock split
basis), subject to the terms and conditions of this Subscription Agreement and
on the basis of the representations, warranties, covenants and agreements
contained herein.  Each Unit consists of (i) one share (each, a “Unit Share”) of
the Company’s common stock, par value $0.001 per share (the “Common Stock”), and
(ii) a five (5) year warrant (each, an “Investor Warrant” and collectively, the
“Investor Warrants”) to purchase one share of Common Stock, at an exercise price
of $1.00 per whole share (on a post 15:1 stock split basis).  The form of
Investor Warrant is annexed hereto as Exhibit A.  The purchase price for the
Units and Investor Warrants and the number of Units and Investor Warrants
issuable in the Offering (as defined in Section 2) gives retroactive effect to a
15:1 forward stock split presently being effected by the Company. Accordingly,
the split, when completed, will have no effect on the price of the Units or
Investor Warrants or the number of Units or Investor Warrants issuable.
 
The Units will have anti-dilution protection such that if within twenty-four
(24) months after the First Closing (as defined in Section 4) the Company shall
issue additional shares of Common Stock or Common Stock equivalents (subject to
customary exceptions) for a consideration per share less than the purchase price
of the Units (the “Lower Price”), each investor in the Offering who still owns
certificated Unit Shares will be entitled to receive from the Company additional
Units in an amount such that, when added to the number of  certificated Unit
Shares still owned by such investor, the total number of shares of Common Stock
then held by such investor will equal the number of Units that such investor’s
purchase price for the Units containing the certificated Unit Shares would have
purchased at the Lower Price.  The Investor Warrants will have “weighted
average” anti-dilution protection subject to customary exceptions, including but
not limited to, issuances under the Company’s equity incentive plan.  The Units
are being purchased in connection with a reverse merger transaction (the
“Merger”) among the Company, LifeApps, LLC, a California limited liability
company (“LifeApps”), and a wholly owned subsidiary of the Company, to be formed
solely for the purpose of the Merger (the “Acquisition Subsidiary”). In the
Merger, the Acquisition Subsidiary will be merged with and into LifeApps and
LifeApps will become a wholly owned subsidiary of the Company.  The members of
LifeApps will receive stock in the Company as consideration for their membership
interests in LifeApps.
 
For purposes of applying the anti-dilution protection to the shares, “customary
exceptions” shall include: (i) shares of Common Stock issued or issuable upon
conversion or exchange of any convertible securities or exercise of any options
or warrants outstanding on the First Closing; (ii) shares of Common Stock issued
or issuable by reason of a dividend, stock split, split-up or other distribution
on shares of Common Stock relating to any recapitalization, reclassification or
reorganization of the capital stock of the Company, or any consolidation or
merger of the Company with another corporation, or the sale of all or
substantially all of its assets or other transaction effected in such a way that
there is no change of control of the Company; (iii) shares of Common Stock (or
options with respect thereto) issued or issuable to employees or directors of,
or consultants to, the Company or any of its subsidiaries pursuant to a plan,
agreement or arrangement approved by the Board of Directors of the Company,
including but not limited to, the Company’s equity incentive plan; (iv)
securities issued pursuant to acquisitions or strategic transactions approved by
a majority of disinterested directors of the Company, provided that any such
issuance shall only be to a person which is, itself or through its subsidiaries,
an operating company in a business synergistic with the business of the Company
and in which the Company receives benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities and (v) securities issued to
financial institutions, institutional investors or lessors in connection with
credit arrangements, equipment financings or similar transactions, in each case
approved by a majority of disinterested directors of the Company, and in the
aggregate not exceeding ten percent (10%) of number of shares of Common Stock
outstanding at any time.
 
 
1

--------------------------------------------------------------------------------

 
 
2.           Offering.  This subscription is being submitted to you in
accordance with and subject to the terms and conditions described in this
Subscription Agreement relating to the offering (the “Offering”) by the Company
of a minimum of three million seven hundred fifty thousand (3,750,000) Units
(the “Minimum Offering Amount”) and the maximum of five million (5,000,000) (the
“Maximum Offering Amount”).  In the event the Maximum Offering Amount is sold,
the Company, with the consent of LifeApps, shall have the right to place an
additional 1,000,000 Units for $200,000 to cover over-allotments.
 
3.           Payment.  The Purchaser encloses herewith a check payable to, or
will immediately make a wire transfer payment to, “Gottbetter & Partners, LLP,
Escrow Agent for LifeApps Digital Media Inc.” in the full amount of the purchase
price of the Units being subscribed for.  Wire transfer instructions are set
forth hereof under the heading “To subscribe for Units in the private placement
offering of LifeApps Digital Media Inc.” Such funds will be held for the
Purchaser’s benefit, and will be returned promptly, without interest or offset
if this Subscription Agreement is not accepted by the Company or the Offering is
terminated pursuant to its terms by the Company prior to the First Closing.
Together with a check for, or wire transfer of, the full purchase price, the
Purchaser is delivering a completed and executed Signature Page to this
Subscription Agreement, the Anti-Money Laundering Information Form following the
Signature Page and the Accredited Investor Certification following the Signature
Page (collectively, the “Transaction Documents”).
 
4.           Deposit of Funds.  All payments made as provided in Section 3
hereof shall be deposited by the Company  as soon as practicable after receipt
thereof with Gottbetter & Partners, LLP, as escrow agent (the “Escrow Agent”),
in a non-interest-bearing escrow account (the “Escrow Account”) until the
earliest to occur of (a) a first closing of the Offering (the “First Closing”),
(b) the rejection of such subscription, and (c) the termination of the Offering
by the Company.  The Units will be offered until the closing of the Merger and
at least the Minimum PPO, which will occur simultaneously and be a condition to
the other.  After the closing of the Merger and Minimum PPO, the Company may
continue to offer and sell the Units and conduct additional closings for the
sale at the discretion of the Company’s board of directors (the “Board) or may
terminate the Offering.  The First Closing and any additional closings shall be
at the offices of the Escrow Agent, at 488 Madison Avenue, 12th Floor, New York,
NY 10022 (or such other place as is mutually agreed to by the Company).
 
5.           Acceptance of Subscription.  The Purchaser understands and agrees
that the Company, in its sole and absolute discretion, reserves the right to
accept or reject this or any other subscription for Units, in whole or in part,
notwithstanding prior receipt by the Purchaser of notice of acceptance of this
subscription.  The Company shall have no obligation hereunder until the Company
shall execute and deliver to the Purchaser an executed copy of this Subscription
Agreement.  If this subscription is rejected in whole or the Offering is
terminated, all funds received from the Purchaser will be returned without
interest or offset, and this Subscription Agreement shall thereafter be of no
further force or effect. If this subscription is rejected in part, the funds for
the rejected portion of this subscription will be returned without interest or
offset, and this Subscription Agreement will continue in full force and effect
to the extent this subscription was accepted.
 
 
2

--------------------------------------------------------------------------------

 
 
6.           Representations and Warranties.  The Purchaser hereby acknowledges,
represents, warrants, and agrees as follows:
 
(a)           None of the Units, the shares of Common Stock underlying the
Units, the Investor Warrants or the shares of Common Stock issuable upon
exercise of the Investor Warrants (the “Investor Warrant Shares”) offered
pursuant to this Subscription Agreement are registered under the Securities Act
of 1933, as amended (the “Securities Act”), or any state securities laws.  The
Purchaser understands that the offering and sale of the Units is intended to be
exempt from registration under the Securities Act, by virtue of Section 4(2)
thereof and the provisions of Regulation D (“Regulation D”) and/or Regulation S
(“Regulation S”) each as promulgated by the U.S. Securities and Exchange
Commission (the “SEC”) thereunder, based, in part, upon the representations,
warranties and agreements of the Purchaser contained in this Subscription
Agreement;
 
(b)      Prior to the execution of this Subscription Agreement, the Purchaser
and the Purchaser’s attorney, accountant, purchaser representative and/or tax
adviser, if any (collectively, the “Advisers”), have received this Subscription
Agreement and all other documents requested by the Purchaser, have carefully
reviewed them and understand the information contained therein;
 
(c)           Neither the SEC nor any state securities commission or other
regulatory authority has approved the Units, the shares of Common Stock, the
Investor Warrants or the Investor Warrant Shares or passed upon or endorsed the
merits of the Offering;
 
(d)           All documents, records, and books pertaining to the investment in
the Units have been made available for inspection by such Purchaser and its
Advisers, if any;
 
(e)           The Purchaser and its Advisers, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the offering of the Units and the
business, financial condition and results of operations of the Company and all
such questions have been answered to the full satisfaction of the Purchaser and
its Advisers, if any;
 
(f)            In evaluating the suitability of an investment in the Company,
the Purchaser has not relied upon any representation or information (oral or
written) other than as stated herein;
 
(g)          The Purchaser is unaware of, is in no way relying on, and did not
become aware of the Offering of the Units through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
Internet (including, without limitation, internet “blogs,” bulletin boards,
discussion groups and social networking sites) in connection with the Offering
and sale of the Units and is not subscribing for the Units and did not become
aware of the Offering through or as a result of any seminar or meeting to which
the Purchaser was invited by, or any solicitation of a subscription by, a person
not previously known to the Purchaser in connection with investments in
securities generally;
 
 
3

--------------------------------------------------------------------------------

 
 
(h)          The Purchaser has taken no action that would give rise to any claim
by any person for brokerage commissions, finders’ fees or the like relating to
this Subscription Agreement or the transactions contemplated hereby (other than
commissions to be paid by the Company to the participating broker-dealers, if
any);
 
(i)            The Purchaser, together with its Advisers, if any, has such
knowledge and experience in financial, tax, and business matters, and, in
particular, investments in securities, so as to enable it to utilize the
information made available to it in connection with the Offering to evaluate the
merits and risks of an investment in the Units and the Company and to make an
informed investment decision with respect thereto;
 
(j)           The Purchaser is not relying on the Company or any of their
respective employees or agents with respect to the legal, tax, economic and
related considerations of an investment in the Units, and the Purchaser has
relied on the advice of, or has consulted with, only its own Advisers;
 
(k)          The Purchaser is acquiring the Units solely for such Purchaser’s
own account for investment purposes only and not with a view to or intent of
resale or distribution thereof, in whole or in part.  The Purchaser has no
agreement or arrangement, formal or informal, with any person to sell or
transfer all or any part of the Units, the shares of Common Stock, the Investor
Warrants or the Investor Warrant Shares and the Purchaser has no plans to enter
into any such agreement or arrangement;
 
(l)           The Purchaser must bear the substantial economic risks of the
investment in the Units indefinitely because none of the securities included in
the Units may be sold, hypothecated or otherwise disposed of unless subsequently
registered under the Securities Act and applicable state securities laws or an
exemption from such registration is available (including, without limitation,
under Regulation S).  Legends to the following effect shall be placed on the
securities included in the Units to the effect that they have not been
registered under the Securities Act or applicable state securities laws:
 
THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON THE EXERCISE
HEREOF HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”).  THE HOLDER HEREOF, BY PURCHASING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH (I)
REGULATION S UNDER THE SECURITIES ACT, IF AVAILABLE, (II) ANY OTHER EXEMPTION
FROM REGISTRATION UNDER THE U.S. SECURITIES ACT, IF AVAILABLE, OR (III) UNDER AN
EFFECTIVE REGISTRATION STATEMENT, AND, IN EACH CASE, IN COMPLIANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING
THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON THE EXERCISE
HEREOF MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.
RELIANCE ON AN EXEMPTION FROM REGISTRATION WILL REQUIRE THE HOLDER TO PROVIDE
THE COMPANY WITH AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION MUST BE
SATISFACTORY TO THE COMPANY.
 
 
4

--------------------------------------------------------------------------------

 
 
Appropriate notations will be made in the Company’s stock books to the effect
that the securities included in the Units have not been registered under the
Securities Act or applicable state securities laws.  Stop transfer instructions
will be placed with the transfer agent of the Units.  There can be no assurance
that there will be any market for resale of the Common Stock, nor can there be
any assurance that such securities will be freely transferable at any time in
the foreseeable future.
 
(m)          The Purchaser has adequate means of providing for such Purchaser’s
current financial needs and foreseeable contingencies and has no need for
liquidity of its investment in the Units for an indefinite period of time;
 
(n)          The Purchaser is aware that an investment in the Units is high
risk, involving a number of very significant risks and, in particular,
acknowledges that the Company has a limited operating history, has had operating
losses since inception, and is engaged in a highly competitive business;
 
(o)          The Purchaser either
 
i.  
meets the requirements of at least one of the suitability standards for an
“accredited investor” as that term is defined in Regulation D and as set forth
on the Accredited Investor Certification contained herein; or

 
ii.  
is not a “U.S. Person” as defined in Regulation S; and specifically the
Purchaser is not (all Purchasers who are not a U.S. Person must INITIAL this
section as indicated to confirm their careful review and understanding of this
Section 7(o)(ii)) Initial _______:

 
A.  
a natural person resident in the United States of America, including its
territories and possessions (“United States”);

 
B.  
a partnership or corporation organized or incorporated under the laws of the
United States;

 
C.  
an estate of which any executor or administrator is a U.S. Person;

 
D.  
a trust of which any trustee is a U.S. Person;

 
E.  
an agency or branch of a foreign entity located in the United States;

 
 
5

--------------------------------------------------------------------------------

 
 
F.  
a non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;

 
G.  
a discretionary account or similar account (other than an estate or trust) held
by a dealer or other fiduciary organized, incorporated, or (if an individual)
resident in the United States; and

 
H.  
a partnership or corporation: (I) organized or incorporated under the laws of
any foreign jurisdiction; and (II) formed by a U.S. Person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the Securities Act) who are not natural persons,
estates or trusts.

 
And, in addition:
 
I.  
the Purchaser was not offered the Units in the United States;

 
J.  
at the time the buy-order for the Units was originated, the Purchaser was
outside the United States; and

 
K.  
the Purchaser is purchasing the Units for its own account and not on behalf of
any U.S. Person (as defined in Regulation S) and a sale of the Units has not
been pre-arranged with a purchaser in the United States.

 
(p)          The Purchaser (i) if a natural person, represents that the
Purchaser has reached the age of 21 and has full power and authority to execute
and deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Units, such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the securities
constituting the Units, the execution and delivery of this Subscription
Agreement has been duly authorized by all necessary action, this Subscription
Agreement has been duly executed and delivered on behalf of such entity and is a
legal, valid and binding obligation of such entity; or (iii) if executing this
Subscription Agreement in a representative or fiduciary capacity, represents
that it has full power and authority to execute and deliver this Subscription
Agreement in such capacity and on behalf of the subscribing individual, ward,
partnership, trust, estate, corporation, or limited liability company or
partnership, or other entity for whom the Purchaser is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity.  The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Purchaser is a party or by which it is bound;
 
 
6

--------------------------------------------------------------------------------

 
 
(q)          The Purchaser and the Advisers, if any, have had the opportunity to
obtain any additional information, to the extent the Company has such
information in its possession or could acquire it without unreasonable effort or
expense, necessary to verify the accuracy of the information contained herein
and all documents received or reviewed in connection with the purchase of the
Units and have had the opportunity to have representatives of the Company
provide them with such additional information regarding the terms and conditions
of this particular investment and the financial condition, results of
operations, business of the Company deemed relevant by the Purchaser or the
Advisers, if any, and all such requested information, to the extent the Company
had such information in its possession or could acquire it without unreasonable
effort or expense, has been provided to the full satisfaction of the Purchaser
and the Advisers, if any;
 
(r)           Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company is complete and accurate and may be relied
upon by the Company in determining the availability of an exemption from
registration under federal and state securities laws in connection with the
offering of the Units.  The Purchaser further represents and warrants that it
will notify and supply corrective information to the Company immediately upon
the occurrence of any change therein occurring prior to the Company’s issuance
of the securities contained in the Units;
 
(s)           The Purchaser has significant prior investment experience,
including investment in non-listed and non-registered securities.  The Purchaser
is knowledgeable about investment considerations in development-stage companies
with limited operating histories.  The Purchaser has a sufficient net worth to
sustain a loss of its entire investment in the Company in the event such a loss
should occur.  The Purchaser’s overall commitment to investments which are not
readily marketable is not excessive in view of the Purchaser’s net worth and
financial circumstances and the purchase of the Units will not cause such
commitment to become excessive.  The investment is a suitable one for the
Purchaser;
 
(t)           The Purchaser is satisfied that the Purchaser has received
adequate information with respect to all matters which it or the Advisers, if
any, consider material to its decision to make this investment;
 
(u)          The Purchaser acknowledges that any estimates or forward-looking
statements or projections included herein or in any other materials that might
have been provided to the Purchaser by the Company were prepared by the Company
in good faith but that the attainment of any such projections, estimates or
forward-looking statements cannot be guaranteed by the Company and should not be
relied upon;
 
(v)          No oral or written representations have been made, or oral or
written information furnished, to the Purchaser or the Advisers, if any, in
connection with the Offering which are in any way inconsistent with the
information contained herein;
 
(w)         Within five (5) days after receipt of a request from the Company,
the Purchaser will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and ordinances to which
the Company or LifeApps is subject;
 
 
7

--------------------------------------------------------------------------------

 
 
(x)           THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
SAID ACT AND SUCH LAWS.  THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. RELIANCE ON AN EXEMPTION FROM REGISTRATION WILL REQUIRE THE HOLDER TO
PROVIDE THE COMPANY WITH AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION MUST
BE SATISFACTORY TO THE COMPANY. THE SECURITIES HAVE NOT BEEN RECOMMENDED,
APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE
SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE
ACCURACY OR ADEQUACY OF THE THIS SUBSCRIPTION AGREEMENT.  ANY REPRESENTATION TO
THE CONTRARY IS UNLAWFUL;
 
(y)           In making an investment decision investors must rely on their own
examination of the Company and the terms of the Offering, including the merits
and risks involved.  The Purchaser should be aware that it will be required to
bear the financial risks of this investment for an indefinite period of time;
 
(z)           (For ERISA plans only)   The fiduciary of the ERISA plan (the
“Plan”) represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities.  The Purchaser fiduciary or
Plan (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company or any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates;
 
(aa)         The Purchaser should check the Office of Foreign Assets Control
(“OFAC”) website at <http://www.treas.gov/ofac> before making the following
representations. The Purchaser represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals.  The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>.  In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists;
 
____________________
1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.
 
 
8

--------------------------------------------------------------------------------

 
 
(bb)        To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs.  Please be advised that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph.  The Purchaser agrees to promptly notify
the Company should the Purchaser become aware of any change in the information
set forth in these representations.  The Purchaser understands and acknowledges
that, by law, the Company may be obligated to “freeze the account” of the
Purchaser, either by prohibiting additional subscriptions from the Purchaser,
declining any redemption requests and/or segregating the assets in the account
in compliance with governmental regulations may also be required to report such
action and to disclose the Purchaser’s identity to OFAC.  The Purchaser further
acknowledges that the Company may, by written notice to the Purchaser, suspend
the redemption rights, if any, of the Purchaser if the Company reasonably deems
it necessary to do so to comply with anti-money laundering regulations
applicable to the Company or any of the Company’s other service
providers.  These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs;
 
(cc)         To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a senior foreign political
figure2, or any immediate family3 member or close associate4 of a senior foreign
political figure, as such terms are defined in the footnotes below; and
 
(dd)         If the Purchaser is affiliated with a non-U.S. banking institution
(a “Foreign Bank”), or if the Purchaser receives deposits from, makes payments
on behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.
 
______________________________
1 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.
 
2 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.
 
3 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.
 
 
9

--------------------------------------------------------------------------------

 
 
(ee)         The Purchaser acknowledges that Adam S. Gottbetter is the owner of
Gottbetter Capital Group, Inc. and Gottbetter & Partners, LLP.  Gottbetter
Capital Group, Inc. may own shares of the Company.   Gottbetter & Partners,
LLP (i) represents the Company for which it receives legal fees in accordance
with an executed retainer agreement and (ii) acts as Escrow Agent for purposes
of this Offering and may receive fees in that capacity.
 
(ff)          The Purchaser acknowledges that the Company is not a “shell
company” as defined in Rule 12b-2 under the Securities Exchange Act of 1934, as
amended.
 
7.           Indemnification.  The Purchaser agrees to indemnify and hold
harmless the Company and their respective officers, directors, employees,
agents, control persons and affiliates from and against all losses, liabilities,
claims, damages, costs, fees and expenses whatsoever (including, but not limited
to, any and all expenses incurred in investigating, preparing or defending
against any litigation commenced or threatened) based upon or arising out of any
actual or alleged false acknowledgment, representation or warranty, or
misrepresentation or omission to state a material fact, or breach by the
Purchaser of any covenant or agreement made by the Purchaser herein or in any
other document delivered in connection with this Subscription Agreement.
 
8.           Irrevocability; Binding Effect.  The Purchaser hereby acknowledges
and agrees that the subscription hereunder is irrevocable by the Purchaser,
except as required by applicable law, and that this Subscription Agreement shall
survive the death or disability of the Purchaser and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns.  If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person’s heirs, executors, administrators, successors, legal
representatives, and permitted assigns.
 
9.           Modification.  This Subscription Agreement shall not be modified or
waived except by an instrument in writing signed by the party against whom any
such modification or waiver is sought.
 
10.         Notices.  Any notice or other communication required or permitted to
be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given (a) if to the Company at c/o Gottbetter & Partners, LLP, 488
Madison Avenue, 12th Floor, New York, NY 10022. Attn: Adam S. Gottbetter, or (b)
if to the Purchaser, at the address set forth on the signature page hereof (or,
in either case, to such other address as the party shall have furnished in
writing in accordance with the provisions of this Section 12).  Any notice or
other communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party’s address which
shall be deemed given at the time of receipt thereof.


11.         Assignability.  This Subscription Agreement and the rights,
interests and obligations hereunder are not transferable or assignable by the
Purchaser and the transfer or assignment of the shares of Common Stock or the
Investor Warrants shall be made only in accordance with all applicable laws.
 
 
10

--------------------------------------------------------------------------------

 
 
12.         Applicable Law.  This Subscription Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
reference to the principles thereof relating to the conflict of laws.
 
13.         Arbitration.  The parties agree to submit all controversies to
arbitration in accordance with the provisions set forth below and understand
that:
 
(a)           Arbitration is final and binding on the parties.
 
(b)           The parties are waiving their right to seek remedies in court,
including the right to a jury trial.
 
(c)           Pre-arbitration discovery is generally more limited and different
from court proceedings.
 
(d)           The arbitrator’s award is not required to include factual findings
or legal reasoning and any party’s right to appeal or to seek modification of
rulings by arbitrators is strictly limited.
 
(e)           The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry.
 
(f)           All controversies which may arise between the parties concerning
this Subscription Agreement shall be determined by arbitration pursuant to the
rules then pertaining to the Financial Industry Regulatory Authority in New York
City, New York.  Judgment on any award of any such arbitration may be entered in
the Supreme Court of the State of New York or in any other court having
jurisdiction of the person or persons against whom such award is rendered.  Any
notice of such arbitration or for the confirmation of any award in any
arbitration shall be sufficient if given in accordance with the provisions of
this Subscription Agreement.  The parties agree that the determination of the
arbitrators shall be binding and conclusive upon them.
 
14.         Blue Sky Qualification.  The purchase of Units under this
Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Units from applicable federal and
state securities laws.  The Company shall not be required to qualify this
transaction under the securities laws of any jurisdiction and, should
qualification be necessary, the Company shall be released from any and all
obligations to maintain its offer, and may rescind any sale contracted, in the
jurisdiction.
 
15.         Use of Pronouns.  All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.
 
 
11

--------------------------------------------------------------------------------

 
 
16.         Confidentiality.  The Purchaser acknowledges and agrees that any
information or data the Purchaser has acquired from or about the Company or may
acquire in the future, not otherwise properly in the public domain, was received
in confidence.  The Purchaser agrees not to divulge, communicate or disclose,
except as may be required by law or for the performance of this Subscription
Agreement, or use to the detriment of the Company or for the benefit of any
other person, or misuse in any way, any confidential information of the Company,
including any scientific, technical, trade or business secrets of the Company
and any scientific, technical, trade or business materials that are treated by
the Company as confidential or proprietary, including, but not limited to,
internal personnel and financial information of the Company, or its affiliates,
the manner and methods of conducting the business of the Company, LifeApps or
its affiliates and confidential information obtained by or given to the Company
about or belonging to third parties.  The Purchaser understands that the Company
may rely on his agreement of confidentiality to comply with the exemptive
provisions of Regulation FD under the Securities Act as set forth in Rule
100(a)(b)(2)(ii) of Regulation FD.  In addition, the Purchaser acknowledges that
such Purchaser is aware that the United States securities laws generally
prohibit any person who is in possession of material nonpublic information about
a public company such as the Company from purchasing or selling securities of
such company.
 
17.         Miscellaneous.
 
(a) This Subscription Agreement, together with the attached exhibits,
constitutes the entire agreement between the Purchaser and the Company with
respect to the Offering and supersedes all prior oral or written agreements and
understandings, if any, relating to the subject matter hereof.  The terms and
provisions of this Subscription Agreement may be waived, or consent for the
departure therefrom granted, only by a written document executed by the party
entitled to the benefits of such terms or provisions.
 
(b) The representations and warranties of the Company and the Purchaser made in
this Subscription Agreement shall survive the execution and delivery hereof and
delivery of the Units.
 
(c) Each of the parties hereto shall pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers or others engaged by such
party) in connection with this Subscription Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated.
 
(d) This Subscription Agreement may be executed in one or more original or
facsimile or pdf. counterparts, each of which shall be deemed an original, but
all of which shall together constitute one and the same instrument.
 
(e) Each provision of this Subscription Agreement shall be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Subscription
Agreement.
 
(f) Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Subscription Agreement as set forth in the text.
 
(g) The Purchaser understands and acknowledges that there may be multiple
closings for this Offering.
 
(h) The Purchaser hereby agrees to furnish the Company such other information as
the Company may request prior to the closing with respect to its subscription
hereunder.
 
 
12

--------------------------------------------------------------------------------

 
 
18.         Public Disclosure.  Neither the Purchaser nor any officer, manager,
director, member, partner, stockholder, employee, affiliate, affiliated person
or entity of the Purchaser shall make or issue any press releases or otherwise
make any public statements or make any disclosures to any third person or entity
with respect to the transactions contemplated herein and will not make or issue
any press releases or otherwise make any public statements of any nature
whatsoever with respect to the Company without the Company’s express prior
approval.  The Company has the right to withhold such approval in its sole
discretion.
 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
13

--------------------------------------------------------------------------------

 
 
To subscribe for Units in the private placement offering of LifeApps Digital
Media Inc.:
 
1.  
Date and Fill in the number of Units being purchased and Complete and Sign the
Signature Page of the Subscription Agreement.

 
2.  
Complete and return the Anti-Money Laundering Information Form.

 
3.  
Initial the Accredited Investor Certification page attached to this letter.

 
4.  
Complete and return the Investor Profile.

 
5.  
Fax or email all forms and then send all signed original documents to:

 
Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY  10022
Facsimile Number:  212.400.6901
Telephone Number:  212.400.6900
Attention:  Eleanor M. Osmanoff
Email:  emo@gottbetter.com
 
If you are paying the Purchase Price by check, a check for the exact dollar
amount of the Purchase Price for the number of Units you are offering to
purchase should be made payable to the order of “Gottbetter & Partners, LLP, as
Escrow Agent for LifeApps Digital Media Inc.” and should be sent be sent
directly to Gottbetter & Partners, LLP, 488 Madison Avenue, 12th Floor, New
York, NY 10022.
 
6.  
If you are paying the Purchase Price by wire transfer, you should send a wire
transfer for the exact dollar amount of the Purchase Price of the number of
Units you are offering to purchase according to the following instructions:

 

BANK:    Citibank, N.A.
330 Madison Ave.
New York, NY 10017
    ABA#:  021000089 SWIFT CODE:    CITIUS33 BENEFICIARY:  Gottbetter &
Partners, LLP Attorney Trust   488 Madison Ave, 12th floor   New York, NY 10022
PHONE:   212-400-6900 ACCOUNT:   9998176923 REFERENCE:    LifeApps Digital Media
Inc. [Insert Subscriber’s Name] ESCROW AGENT CONTACT: Vicky M. Rotter; (212)
400-6900; vmr@gottbetter.com

 
 
14

--------------------------------------------------------------------------------

 
 



LIFEAPPS DIGITAL MEDIA INC.
SIGNATURE PAGE TO THE
SUBSCRIPTION AGREEMENT
 
Subscriber hereby elects to subscribe under the Subscription Agreement for a
total of __________ Units at a price of $0.20 per Unit (reflects a 15:1 stock
split) (NOTE: to be completed by subscriber) and executes this Subscription
Agreement.
 
Date (NOTE: To be completed by
subscriber):                                                                                                           
 

--------------------------------------------------------------------------------

 
If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:
 

     
Print Name(s)
 
Social Security Number(s)
           
Signature(s) of Subscriber(s)
 
Signature
           
Date
 
Address

 
If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY OR
TRUST:
 

     
Name of Partnership, Corporation, Limited Liability Company or Trust
 
Federal Taxpayer Identification Number
     
By:
        Name:   State of Organization   Title:          
Date
 
Address
     
LIFEAPPS DIGITAL MEDIA INC.
a Delaware corporation
         
By:
          Authorized Officer      

 

--------------------------------------------------------------------------------

 
 
15

--------------------------------------------------------------------------------

 
 
ANTI MONEY LAUNDERING REQUIREMENTS
 
The USA PATRIOT Act
 
The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad.  The Act imposes new anti-money laundering
requirements on brokerage firms and financial institutions.  Since April 24,
2002 all brokerage firms have been required to have new, comprehensive
anti-money laundering programs.
 
To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.
 
What is money laundering?
 
Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities.  Money
laundering occurs in connection with a wide variety of crimes, including illegal
arms sales, drug trafficking, robbery, fraud, racketeering, and terrorism.
 
How big is the problem and why is it important?
 
The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets.  According to the U.S.
State Department, one recent estimate puts the amount of worldwide money
laundering activity at $1 trillion a year.
 
What are we required to do to eliminate money laundering?
 
Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws.  As part of our
required program, we may ask you to provide various identification documents or
other information.  Until you provide the information or documents we need, we
may not be able to effect any transactions for you.
 
 
16

--------------------------------------------------------------------------------

 
 
ANTI-MONEY LAUNDERING INFORMATION FORM
The following is required in accordance with the AML provision of the USA
PATRIOT ACT.
(Please fill out and return with requested documentation.)
 
INVESTOR NAME: _________________________________________________________________
 
LEGAL ADDRESS: _________________________________________________________________
 
                                   
_________________________________________________________________


SSN# or TAX ID#
OF INVESTOR: 
__________________________________________________________________   
 
FOR INVESTORS WHO ARE INDIVIDUALS:
 

YEARLY INCOME:   __________________________________
AGE: _____________________________

 
NET WORTH (excluding value of primary
residence):  _______________________________________  
 
OCCUPATION:   
 ___________________________________________________________________
 
ADDRESS OF
EMPLOYER: ___________________________________________________________ 
 
                                                    
___________________________________________________________

 
INVESTMENT
OBJECTIVE(S): ________________________________________________________ 
 
IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUNDS:
 
1.
Please submit a copy of a non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth, address
and signature.  The address shown on the identification document MUST match the
Investor’s address shown on the Signature Page.

 
Current Driver’s License
or
Valid Passport
(Circle one or more)
or
Identity Card

 
2.
If the Investor is a corporation, limited liability company, trust or other type
of entity, please submit the following requisite documents: (i) Articles of
Incorporation, By-Laws, Certificate of Formation, Operating Agreement, Trust or
other similar documents for the type of entity; and (ii) Corporate Resolution or
power of attorney or other similar document granting authority to signatory(ies)
and designating that they are permitted to make the proposed investment.

 
3.
Please advise where the funds were derived from to make the proposed investment:

 
Investments
Savings
Proceeds of Sale
Other ____________

(Circle one or more)
 
Signature: _______________________________________ 
 
Print Name:______________________________________ 
 
Title (if applicable): ________________________________
 
Date:___________________________________________
 
488 Madison Ave., 12th Fl., New York, NY 10022-5718
T  212.400.6990          F  212.400.6999
 
 
17

--------------------------------------------------------------------------------

 
                                                                             
LIFEAPPS DIGITAL MEDIA, INC.
ACCREDITED INVESTOR CERTIFICATION
 
For Individual Investors Only (all Individual Investors must INITIAL where
appropriate):
 
Initial
  _______  
I have a net worth of at least $1 million either individually or through
aggregating my individual holdings and those in which I have a joint, community
property or other similar shared ownership interest with my spouse. (For
purposes of calculating your net worth under this paragraph, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.)
Initial
  _______  
I have had an annual gross income for the past two years of at least $200,000
(or $300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.
Initial
     
I am a director or executive officer of LifeApps Digital Media Inc.
 
For Non-Individual Investors (all Non-Individual Investors must INITIAL where
appropriate):
 
Initial
  _______  
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that is 100% owned by persons who meet at least one of
the criteria for Individual Investors set forth above.
Initial
  _______  
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that has total assets of at least $5 million and was
not formed for the purpose of investing in the Company.
Initial
  _______  
The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
adviser.
Initial
  _______  
The investor certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of the Subscription Agreement.
Initial
  _______  
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors.
Initial
  _______  
The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.
Initial
  _______  
The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.
Initial
  _______  
The investor certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding $5,000,000 and not formed for
the specific purpose of investing in the Company.
Initial
  _______  
The investor certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in the Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.
Initial
  _______  
The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.
Initial
  _______  
The investor certifies that it is an insurance company as defined in §2(13) of
the Securities Act, or a registered investment company.

 
 
18

--------------------------------------------------------------------------------

 
 
LIFEAPPS DIGITAL MEDIA INC.
Investor Profile
(Must be completed by Investor)
 
Section A - Personal Investor Information
 
Investor Name(s):
 
Individual executing Profile or Trustee:
 
Social Security Numbers / Federal I.D. Number:
 
Date of Birth:
   
Marital Status:
 
Joint Party Date of Birth:
   
Investment Experience (Years):
 
Annual Income:
   
Liquid Net Worth:
 
Net Worth*:
 

Tax Bracket:
15% or below
   
25% - 27.5%
   
Over 27.5%

 
Home Street Address:
 
Home City, State & Zip Code:
 
Home Phone:
 
Home Fax:
 
Home Email:
 
Employer:
 
Employer Street Address:
 
Employer City, State & Zip Code:
 
Bus. Phone:
 
Bus. Fax:
 
Bus. Email:
 
Type of Business:
 

(PLACEMENT AGENT) Account Executive / Outside Broker/Dealer:
 
*  For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.
 
If you are a United States citizen, please list the number and jurisdiction of
issuance of any other government-issued document evidencing residence and
bearing a photograph or similar safeguard (such as a driver’s license or
passport), and provide a photocopy of each of the documents you have listed.
 
 
If you are NOT a United States citizen, for each jurisdiction of which you are a
citizen or in which you work or reside, please list (i) your passport number and
country of issuance or (ii) alien identification card number AND (iii) number
and country of issuance of any other government-issued document evidencing
nationality or residence and bearing a photograph or similar safeguard, and
provide a photocopy of each of these documents you have listed.  These
photocopies must be certified by a lawyer as to authenticity.
 

 
Section B – Certificate Delivery Instructions
     
Please deliver certificate to the Employer Address listed in Section A.
   
Please deliver certificate to the Home Address listed in Section A.
   
Please deliver certificate to the following address:
 

 
Section C – Form of Payment – Check or Wire Transfer
     
Check payable to Gottbetter & Partners, LLP, as Escrow Agent for LifeApps
Digital Media Inc.
   
Wire funds from my outside account according to the “How to subscribe for Units”
Page.
   
The funds for this investment are rolled over, tax deferred from __________
within the allowed 60 day window.
 
Please check if you are a FINRA member or affiliate of a FINRA member firm: ____
       
Investor Signature
 
Date



 
19

--------------------------------------------------------------------------------